DETAILED ACTION
This is a final Office action addressing applicant’s response 12 January 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-10 and 17-26 are pending and examined.
Claims 6 and 11-16 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 7-9 and 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 7: the language “attached to” and “integrated with” did not appear in the disclosure as originally filed, and one having ordinary skill in the art cannot conclusively determine if this relationship with the brush and handle exists.  As a result, the examiner considers this new matter.

Claim 24: The language directed to a “diameter” of a shank and hook portion did not appear in the specification as originally filed upon text search for this language and its equivalents.  As a result, the examiner considers this new matter.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 18 and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horton (U.S. Patent 9,107,695).

Claim 1: Horton discloses an apparatus, comprising: 

a hook (proximate 516) extending from an end of the shank (as shown) wherein: 
the hook comprises an interior surface, an apex, and an exterior surface (as shown); and 
the hook defines a tapering blade recess adapted to receive a hair tie (see where the opening tapers from 510 to 506); 
a bill (Fig. 5A: proximate 518) formed at a terminal end of the hook, wherein: 
the bill is adapted to insert between strands of hair (functional language fully capable of being met by the prior art);
the bill extends away from the elongated grippable shank and away from the hook such that the bill rises outward from the hook and the elongated grippable shank (see Fig. 5B: proximate 514, which achieves this limitation); and 
the bill tapers in width and thickness (proximate 415, and see Fig. 5C, which shows it tapers in thickness) as the bill extends away from the elongated grippable shank and away from the hook (as shown); and 
a razor blade (504) affixed to the interior surface of the hook (as shown), the razor blade oriented such that a sharpened edge faces away from the apex of the hook (as shown).  



Claim 18: The apparatus of claim 1, wherein the tapering blade recess tapers in width from a first region between the bill and the shank to the apex of the hook (see “B” to “D” below).  

Claim 20: Horton discloses the apparatus of claim 1, wherein a width of a segment of material that forms the hook (“A” from attached Fig. 5B) is greater than a width of the elongated grippable shank (“B” below).  

[AltContent: arrow][AltContent: textbox (E)][AltContent: textbox (D)][AltContent: arrow][AltContent: textbox (B)][AltContent: textbox (A)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    703
    339
    media_image1.png
    Greyscale

Figure 5B from Horton




Claim 22: The apparatus of claim 1, wherein the elongated grippable shank tapers in width from the hook to an end of the elongated grippable shank opposite the hook (see Fig. 5B, where it tapers from proximate 524 to 520).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horton in view of Trbovich (U.S. Publication 2005/0193564).Test alert here     
 
 
Claim 3: Horton discloses the apparatus of claim 1, except wherein the shank, the hook, and the blade form a hair tie extraction implement that is adapted to be used as a keychain.  Trbovich teaches a similar device that incorporates a hole receiving a lanyard (23), which would meet the limitation of being adapted to be used as a keychain.  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate a modification to accept a keychain for ease of transport and portability.    


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horton in view of DeRosa (U.S. Patent 6,493,945).

Claim 4: Horton discloses the apparatus of claim 1, except wherein the shank or the hook is formed of: titanium; Atty. Docket No.: Peterson.301 I App. No. 16/442,340Page 2 of 13aluminum; or steel.  DeRosa teaches a similar system where the shank or hook is formed of polymeric material (as Horton may be) or of steel (Col. 2, lines 61-66).  It would have been obvious at the time of filing to a person having ordinary skill in the art to make the device from metal as an art recognized equivalent material that would perform equally as well as the material in Horton. 

Claims 5, 10, 19 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horton.

Claim 5: Horton provides the apparatus of claim 1, except wherein a length of theIn re Rose, 220 F.2d 459 (CCPA 1955): claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” were held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.  One having ordinary skill in the art would have the article scaled as desired based on the desired function of the device. 

Claim 10: Horton discloses an apparatus, comprising: 
a shank (Fig. 5B: 502); 
a hook (proximate 506) extending from a first end of the shank, the hook comprising: 
an interior surface, an apex, and an exterior surface (as shown); and 
a bill (proximate Fig. 5A: 518) forming a terminal end of the hook (as shown), wherein the bill rises outward from the hook and the shank (this is achieved via portion proximate 514); and Atty. Docket No.: Peterson.301 I App. No. 16/442,340Page 3 of 13a
a razor blade (504) affixed between to the interior surface of the hook (as shown), wherein: 

	Horton does not disclose the razor blade forms a chord within a circular shape of the hook, though as shown, the blade extends across the opening and the hook portion is arcuate (Col. 5, line 7).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of design choice to have this limitation because a configuration of an invention is a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP §2144.04.  To have the claimed shape would not depart from the scope of operability of prior art while permitting access to the razor blade with respect to the object being cut.  
 
Claim 19: Horton provides the apparatus of claim 1, wherein: a segment of the interior surface of the hook is planar along at least one dimension (“E” above); but the embodiment in Fig. 5B does not provide a cutting edge of the razor blade forms an acute angle with the segment of the interior surface of the hook that is planar.  The embodiment in Fig. 3B, however, It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of design choice to have this limitation because a configuration of an invention is a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP §2144.04.  To have the acute angle would assist in cutting an article by directing the cut as it is being made. 
 
Claim 23: Horton provides the apparatus of claim 10, except wherein the razor blade forms the chord within the circular shape of the hook such that the razor blade and the interior surface of the hook define an opening.  Horton does not disclose the razor blade forms a chord within a circular shape of the hook, though as shown, the blade extends across the opening and the hook portion is arcuate (Col. 5, line 7).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of design choice to have this limitation because a configuration of an invention is a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP §2144.04.  To have the claimed shape would not depart from the scope of operability of prior art while permitting access to the razor blade with respect to the object being cut.  
  
Claim 24: the obvious modification of the prior art provides the apparatus of claim 10, except wherein a diameter of a segment of material that forms the hook is approximately the same as a diameter of the shank, though as shown in Fig. 5, the dimensions as approximately the same using the broadest reasonable interpretation in light of applicant’s specification.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of design choice to have the dimensions as claimed because applicant failed to state a criticality for the necessity of the limitation and the prior art of record is capable of being designed to meet the limitation as claimed.  See MPEP 2144.04(IV)(A) citing Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform it would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of design choice to have this limitation because a configuration of an invention is a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP §2144.04.  To have the claimed shape, which would be circular due to a claimed diameter, would not depart from the scope of operability of the prior art, as a circular cross section would still permit the same cutting action.    

Claim 25: the obvious modification of the prior art provides the apparatus of claim 10, wherein a transition segment between the hook and the bill (“B” above) has a greater width than the hook or the bill (as shown) such that: 
the width of the bill tapers away from the transition segment (as shown); and 
the width of the hook tapers away from the transition segment (as shown).  
Allowable Subject Matter
The examiner reserves comment on the allowability of claims 7-9 pending overcoming the rejection under 35 USC 112(a) above.  Upon search, the examiner has no art, either alone or in combination, to cite against these claims.

Claims 17 and 26 are allowed.


Response to Arguments
The following addresses applicant’s remarks/arguments dated 12 January 2021.

Claim objections:
	Applicant’s cancelling of claims 11-15 render the objections under this heading moot.

Claim rejections – 35 USC 112(b):
	Applicant’s arguments are persuasive regarding the rejection previously raised under this heading and the previous rejections raised under this heading are withdrawn.



Claim rejections – 35 USC 102 and 103:

	Regarding the cited art directed to a brush, upon further review and in light of applicant’s remarks and discussion during the interview dated 05 January 2021, applicant’s remarks are considered persuasive and the rejection regarding the brush (claims 7-9, 17 and 26) with the prior art cited is withdrawn.

	Applicant’s courtesies are appreciated.  The examiner is willing to conduct an interview after final to advance prosecution and bring the present application to closure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Tomlin (U.S. Publication 2013/0327349), Shushan (U.S. Publication 2009/0019700), Gaugler (U.S. Patent 8,539,961).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649